Citation Nr: 1621794	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-00 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in relevant part, continued the 50 percent disability rating for PTSD.  In December 2012, the Veteran filed a timely Substantive Appeal (VA Form 9) and did not request a hearing before the Board.  

In November 2015 prior to certification of this case to the Board, the RO added additional VA treatment records from November 2012 to November 2015 to the Veteran's claims file, which are relevant to the claim on appeal.  When evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a) (2015).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  The Board's review of the case, however, shows that it is unnecessary to remand the case to cure the procedural deficit as the Veteran is entitled to the full benefit sought on appeal. 


FINDING OF FACT

The Veteran's PTSD symptoms result in total occupational impairment and his symptoms more nearly approximate total social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have been met effective July 15, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board's decision to grant a 100 percent rating constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

II.  Increased Rating for PTSD

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, the Board notes that a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In the present case, the Veteran contends that he is entitled to a higher disability rating for his PTSD.  Such disability has been rated under Diagnostic Code 9411, as 50 percent disabling.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms; the length of remission; and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2015).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

The DSM-IV provides examples of behavior corresponding to various GAF scores.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  Scores of 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Scores of 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, 8 Vet. App. 240.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2015).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015). 

The Board notes that the DSM-IV has been updated with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Rating Schedule addressing mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule, adopted without change in the final rule, only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the agency of original jurisdiction.  80 Fed. Reg. 14,308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in November 2015.

Background

A December 2008 mental health note shows the Veteran reported that "I hate society . . . and the people in it."  He got in to a fight with his friend and felt that he could not get along with anyone.  He preferred now to stay at home most of the time and be with his cat.  He was fully oriented.  The diagnosis was depression.  Psychosocial and environmental problems of extreme social isolation and personal relationships were identified.  A GAF score of 36 was assigned.  

In February 2009, the Veteran reported that "[t]here is not a lot of reason for me to be around."  However, he was not suicidal.  He had alienated the last of his two friends.  He watched a lot of television, which was the only thing he had to look forward to.  He spent some time on the internet, but got restless.  He fed his horses and took care of his cat, but otherwise did not want to do anything.  The Veteran was drinking about six beers a day.  He was fully oriented.  The diagnosis was depression not otherwise specified (NOS), with extreme social isolation and personal relationships.  The GAF score was 36.  

In April 2009, a diagnosis of PTSD was provided.  The Veteran ventilated his massive rage that he had repressed since the Vietnam War and was embarrassed and ashamed to admit his diagnosis.  He had a great deal of PTSD anger, but expressed it well.  A GAF score of 46 was assigned.  

A May 2009 primary care clinic note shows the Veteran complained of depression, appetite loss, irritability, and hopelessness.  He was not suicidal or homicidal.  However, he was crying during the examination and smelled of alcohol.  

A July 2009 mental health note shows the Veteran ventilated negatively about many issues in his life.  He was gardening extensively that year and brought cucumbers for the staff.  His neighbor had been giving him fish.  The GAF score was 65.  He was not suicidal.

An August 2009 telephone note shows the Veteran used a significant amount of foul language when trying to schedule an eye appointment.  A later August 2009 primary care clinic note states that the Veteran looked and acted very depressed.  He also was very temperamental.  He did not make good eye contact and gave very smart, terse answers.  He was drinking alcohol four or more times a week and drinking five or six drinks in a typical day.

A September 2009 mental health record shows the Veteran reported that "I have to force myself to do anything."  He was described as his "usual agitated self with a generally negativistic, pessimistic outlook about most everything."  He spent most of his time watching politics on television, which helped him avoid his uncomfortable feelings.  He reported that he did not care anymore and that staying away from others was easier for him, in that he did not risk conflict.  It was noted that the Veteran had adopted a traumatized, victimized outlook that he was reluctant to change and work on.  He was fully oriented.  A GAF score of 36 was assigned.  He was not suicidal.

The Veteran was afforded a VA examination in October 2009.  He reported that over the past year he had muscle spasms, headaches, a significant amount of depression, difficulties getting started, and a poor appetite.  He cried easily, startled easily, and woke up frequently during the night.  He had little interest in doing anything and had to force himself to feed his cat.  He was also hypervigilant.  There were no periods of remission.

The Veteran was married once, but his wife left him due to his traveling a lot for work.  He did not have any real friendships, but he did have some acquaintances.  He reported no social life at all.  He had a sister nearby, but had very limited contact with her, even for holidays.  He could not feel love toward anyone.  He avoided people and preferred to be with animals.  He used to enjoy animals, welding, and building things, but currently it was an effort to do anything.  He was retired from the Carpenters Union.  He drank a six pack a day, or more if it was a bad day.  Drinking was the only thing that shut off the thinking.  He had no history of physical altercations, but did try to provoke verbal arguments.  There was no history of suicidal attempts.  He was able to do his own activities of daily living.  

On mental status examination, there was no impairment of thought processes or communication, and he was fully oriented.  There also were no delusions or hallucinations.  The Veteran's eye contact, behavior, personal hygiene, other basic activities of daily living, and speech were within normal limits.  He was not suicidal because he had the responsibility of his animals, but saw no reason for living.  He reported some memory and attentional problems, and had difficulty remembering what he was supposed to do.  He used to have everything in its place, but now really did not care about anything.  He denied panic attacks.  There was no impaired impulse control.  

The examiner opined that the Veteran's PTSD symptoms were moderate to severe.  Test scores showed moderate PTSD symptoms and severe depression.  He was diagnosed with PTSD, major depression, and alcohol dependence.  A GAF score of 50 was assigned.  The examiner summarized that the Veteran had significant PTSD symptoms that he kept at bay through compartmentalizing his thinking and keeping himself busy with a very dangerous job.  However, since he retired, he found himself very isolated and getting significantly depressed.  He used alcohol to keep the thoughts in their box.  The PTSD symptoms resulted in deficiencies in the areas of family relationships and mood.  They also had him in a very dangerous and isolated work environment because he was unable to manage the interactions with others.  The symptoms were severe enough to interfere significantly with his occupational and social functioning.

At an October 2009 VA examination for neurological disorders, the Veteran reported that he began having symptoms of severe depression at age 55, which resulted in him having to quit his job.  Within the next six months, his brother died.  This sequence of events resulted in severe depression and increased alcohol intake, as well as anger, difficulty with concentration, and a constellation of various types of headaches.  On examination, the Veteran was angry, alert, oriented, and intermittently tearful, with a certain amount of pressured speech and expression of anger.  The diagnosis was recurrent headaches of various types, non-migraine and non-cluster, with a component of tension headache.  

In October 2009, the Veteran called the VA National Suicide Prevention Hotline due to suicidal thoughts.  At the beginning of the call, he was very upset and went from yelling and cursing to crying several times.  He was upset at the VA system and felt nobody cared for him or his wellbeing.  He felt hopeless and with no purpose in life.  He had suicidal ideation, but no current plan or intent.  He described increased depression and hopelessness for the past several years since he retired.  

In a follow up call later the same day, the Veteran was alert and oriented.  Speech was productive and affect appropriate.  He denied current suicidal ideation or intent, stating that he was committed to caring for his cat and horse.  He admitted to poor adjustment to retirement (about seven years ago) and had chosen social isolation.  He identified one neighbor with whom he shared some fieldwork and annual Christmas contact with a sister as his only people support.  He maintained seven acres of property and cared for his animals as his main distractions.  

At a November 2009 primary care clinic visit, the Veteran was depressed and with no energy or motivation.  He had problems sleeping, but was not suicidal or homicidal.  On examination, he was appropriate in mood and slightly disgruntled.  He had good hygiene and eye contact.  

A December 2009 mental health note shows the Veteran visited The American Legion over Veteran's Day and surprised himself that he enjoyed talking with the younger veterans.  He met a friend with whom he signed up in 1966 and had not seen since.  He was fully oriented and not suicidal.  The diagnosis was PTSD.  A GAF score of 65 was assigned.  The Veteran participated easily and appropriately in two PTSD groups in December 2009.

In December 2009 statements, the Veteran reported PTSD, memory loss, severe depression, headaches, inability to concentrate, confusion, no appetite, stomach discomfort, being tired most of the time, getting mad easily, and personality changes.

A January 2010 primary care clinic note shows the Veteran was very angry and verbally abusive, and had foul language about the consultations he had in neurology.  On examination, he was disheveled and angry.  

A July 2010 Suicide Prevention Risk Assessment Screening note shows the Veteran called the National Hotline that day.  However, he denied any suicidal ideation at time, but described anger and frustration over medical problems.  He was noted to have many risk factors for suicide, including lack of family support, PTSD symptoms of social isolation and difficulty being around people, anger, frustration, striving for perfection in all that he did, and the inability to relax.  His strengths included a love of animals.  Caring for his animals was the Veteran's main motivation for living.  He also enjoyed gardening and took his produce to the elderly in a local nursing home.  He reported good relationships with his mental health providers. 

An October 2010 mental health note shows the Veteran reported that he did not want to go out in society.  He ventilated extensively about his life and how he felt separate from everything and everybody.  He reported that he was indecisive, lacked concentration, and forgetful.  He had an overwhelming generalized sense of guilt.  He hated himself for not being able to work.  A later October 2010 mental health note shows the Veteran ventilated extensively about forgetting things that he used to easily remember.  If he had more than one commitment a day, he got extremely anxious.  He was fully oriented at both sessions and his GAF scores were 46.

In an October 2010 statement, the Veteran requested an increase in his PTSD rating, stating that his PTSD had increased in severity since his last VA examination.  It now was affecting relationships in personal and professional ways. 

In December 2010, the Veteran did not go out of his house for a week because he did not want to see anybody.  He was enthused, however, about telling his story of Vietnam to be included in the Library of Congress.  He was fully oriented.  A GAF score of 56 was assigned.

The Veteran was afforded a second VA examination in February 2011.  He was divorced and had no children.  He was a loner and the quality of his social relationships was poor.  The Veteran's leisure pursuits consisted of doing computer searches of famous quotes.  There was no history of suicide attempts or violence.  

On mental status examination, the Veteran was clean, neatly groomed, appropriately dressed, and tense, but cooperative, friendly, attentive, and fully oriented.  His speech was unremarkable and coherent.  Affect was appropriate.  Mood was anxious and hopeless.  Thought process was rambling and content was preoccupied with one or two topics.  There were no delusions, hallucinations, inappropriate behaviors, obsessive behaviors, or homicidal or suicidal thoughts.  He understood the outcome of behavior and knew he had a problem.  He had good impulse control.  His remote and immediate memory were moderately impaired, and his recent memory was severely impaired.  

PTSD symptoms included recurrent and intrusive distressing recollections of the event; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; intense psychological distress and physiological reactivity on exposure to internal or external cues that symbolize an aspect of the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect (e.g., unable to have loving feelings); sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or normal life span); difficulty falling or staying asleep, difficulty concentrating, hypervigilant, and exaggerated startle response.  There were no remissions from the symptoms.  The examiner opined that the Veteran blocked his thoughts with work for 30 plus years.  He had a progressive withdrawal from others and events.  The diagnosis was PTSD and a GAF score of 56 was assigned.  

A February 2011 mental health note shows the Veteran reported that he stayed busy to keep the bad memories away.  He had only spoken to two people in the last two weeks.  He was fully oriented.  The GAF score was 56.

In March 2011, the Veteran ventilated extensively about not wanting to forget about Vietnam due to helping other veterans and not repeating the past.  He had been on a recent drinking binge because he had seen two war movies.  He was planning his garden and ordering fruit trees.  He was fully oriented.  The GAF score was 50.

In May 2011, the Veteran was busy planting his garden.  He was fully oriented.  The GAF score assigned was 56.

A July 2011 mental health note shows the Veteran ventilated extensively about his isolation and caring for his animals and garden.  He continued to stay away from people.  He went to town when others were asleep, and was "virtually living like a hermit."  He was drinking every day to help fall asleep, but particularly heavy on weekends.  He was fully oriented.  The GAF score assigned was 65.

In September 2011, the Veteran stayed quite busy to not think and drink.  He was exasperated with the Mental Health Wellness Group, but continued to collect quotes to share with the PTSD group for inspiration.  He was fully oriented.  The GAF score was 56.  

An October 2011 mental health note shows that the Veteran reported that he could no longer stay busy enough to keep the negative thoughts away.  He felt as if he could not socialize at all because he would never fit in with regular people.  He was fully oriented.  A GAF score of 50 was assigned.  

PTSD group notes from August 2010 through February 2012 show the Veteran's attitude was negative at times and his mood was frequently irritable and depressed, particularly in the later part of the period.  His attention span was appropriate.  His participation was much more often passive or as an observer in the later part of the period, as opposed to his active participation in the early period.  His mode of communication was generally non-verbal or limited interaction.  However, he was described as comfortable in the group setting, appeared aware of other's needs, expressed nurturing feelings appropriately, expressed anger and irritation appropriately, and expressed positive feelings toward others.  

In January 2012, the Veteran was a bit depressed and not wanting to be around anyone.  He said that attending weekly PTSD group and individual therapy monthly recharged his battery and helped him to deal with his depression and PTSD symptoms; however, now that the PTSD group had been cut to once a month, he needed medication to deal with his depression.  He denied suicidal thoughts, intent, or plan.  On examination, he was oriented, but a bit depressed and anxious.  

Mental health records from April 2012 to May 2012 show the Veteran was seen about every two weeks.  He was going to lose his horse of 40 years, and, as a result, was drinking more than he should.  He lived alone in the country and did not have much social support or communication with anyone other than the veterans in his PTSD group.  On examination, the Veteran was neat, well groomed, friendly, cooperative, serious, and fully oriented.  Speech was normal, but mood was dysthymic, anxious, sad, grieving, and tearful at times.  Memory was intact.  There was no evidence of delusion, hallucination, paranoid ideation, suicidal or homicidal ideation, or obsession, or compulsion.  Thought processes were logical, goal-directed, and coherent.  He had fair insight.  There was no evidence of danger to himself or others.  The diagnoses were depression, anxiety, and PTSD.  GAF scores were 75 and 65 in April 2012, and 65 and 70 in May 2012.  However, the assessment was that the Veteran was "[n]ot doing that well, but holding his own for now."  The provider stated that a review of the treatment plan was in order and close follow up was indicated.  

A later May 2012 mental health note shows the Veteran's horse was failing and was not expected to live much longer.  The Veteran found it extremely hard to leave home because of what might happen to the horse.  It was noted that the Veteran had suffered many losses and that the Memorial Day weekend brought back some very painful memories.  The provider noted that it was not surprising that the Veteran's blood pressure was showing the strain (210/98), despite many medications.  On examination, he was sad, serious, anxious, more agitated but not irritable, and overall cooperative.  His speech was normal in rate, rhythm, and quantity, with a sad, worried tone and low volume.  There was good articulation.  Mood was tearful, sad, depressed.  He was fully oriented with intact memory.  There was no evidence of delusion, hallucination, paranoid ideation, suicidal or homicidal ideation, or obsession, or compulsion.  Thought processes were logical, goal-directed, and coherent.  There was no evidence of danger to himself or others.  The present GAF score was 65.  

The Veteran was afforded a VA examination for headaches in June 2012.  He reported that he was a healthy person until the terrorist acts of September 11, 2001 reactivated his underlying stress and he suffered a nervous breakdown.  Two months after that incident, his brother died suddenly.  The Veteran was 55 at the time.  He had a difficult time focusing when he had a headache.  The headaches started at any time of the day, but usually when he was upset.  His neck got stiff and he started to have a headache.  A typical headache lasted one to two days and occurred from twice a month to twice a week.  The headaches were never excruciating.  He was diagnosed with muscle-tension headaches.  The examiner noted that the muscle tension might be related to the Veteran's PTSD or his cervical osteoarthritis.

The Veteran was afforded a third VA examination for PTSD in June 2012.  He reported that he was married in 1970 and divorced in 1973.  His only living immediate family was a sister, with whom he was not close.  He retired with 30 years of work at age 55 and had not worked since.  He drank a fifth of alcohol every three days.   

The Veteran's PTSD symptoms included recurrent and intrusive distressing recollections of the event; recurrent distressing dreams of the event; intense psychological distress and physiological reactivity on exposure to internal or external cues that symbolize an aspect of the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; and feeling of detachment or estrangement from others; depressed mood, chronic sleep impairment; mild memory loss; irritability or outbursts of anger; difficulty concentrating; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner found the Veteran had an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The diagnoses were PTSD and depression NOS.  It was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner noted that, although depression was triggered by 9/11 and the death of the Veteran's brother, it was secondary to the isolation due to the PTSD.  His brother also was a Vietnam veteran and was the one person to whom the Veteran talked, and, since his brother's death, the Veteran was "very very isolated."  The examiner noted that the Veteran's diagnosis of anxiety in the medical record was subsumed under his diagnosis of PTSD and was not a new condition.  A GAF score of 58 was assigned.  The examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. 

A June 2012 PTSD symptom questionnaire shows the Veteran reported feeling 16 of the 17 listed symptoms either quite a bit or extremely in the past month.  

July 2012 through October 2012 mental health notes show the Veteran was being seen about every two weeks.  He had to put his beloved horse down in July 2012 and was grieving the loss.  He turned to alcohol as his only friend.  His relationships with other veterans through the group meetings had been a real benefit for him, but had decreased in frequency and he had little to fill the void.  He was uncomfortable in social situations.  He was feeling worthless and not useful or productive, but he still had two cats at home.  He got together with some childhood friends and enjoyed that, as long as they talked about their shared past together.  However, the others had family and the Veteran felt alone, isolated, and sad afterwards.  His sister and brother-in-law were in brittle health and the last of his family members.  His sister needed a kidney transplant, but the Veteran could not bring himself to visit her.  He was going to volunteer for "Helmets to Hardhats" to mentor in the Carpenters Union.  At the beginning of the period he was drinking quite heavily, but was drinking far less in October 2012.  It was noted in October 2012 that the Veteran found it difficult to relax and had to remain busy all of the time with some project to distract his thoughts.   

On examination during the foregoing period, the Veteran was neat and well groomed, cooperative, serious, anxious, and fully oriented.  Speech was normal.  Mood was sad, agitated, anxious, serious, depressed, and tearful at times.  Memory was intact.  There was no evidence of delusion, hallucination, paranoid ideation, homicidal ideation, or obsession.  In July 2012, the Veteran was determined to be at high risk for suicide due to the loss of his horse and his return to drinking.  However, he was not suicidal or considered at high risk for suicide at the next visit in August 2012.  Intermittent passive suicidal ideation was present thereafter, but he denied intent or plan.  Thought processes were logical, goal-directed, and coherent.  His insight ranged from poor to fairly good.  Diagnoses included prolonged PTSD, alcohol abuse, depression, and anxiety.  GAF scores were 50 and 62 in July 2012, 56 and 60 in August 2012, 60 and 56 in September 2012, and 65 and 68 in October 2012.  

In September 2012 and October 2012, the Veteran attended Move Class to help with weight control.

Monthly PTSD group notes from March 2012 through November 6, 2012 show the Veteran's attitude was positive, attention span was appropriate, and participation was active.  He was comfortable in the group setting, appeared aware of other's needs, expressed nurturing feelings appropriately, expressed anger and irritation appropriately, and expressed positive feelings toward others.  He was able to discuss his own disability openly in group.  In September 2012, a psychiatrist noted that the Veteran had a strong therapeutic relationship with the PTSD group and the psychologist who led it.  

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that the Veteran's symptoms of PTSD most nearly approximate the 100 percent rating criteria from July 15, 2009.  

With respect to disturbances of mood, thinking, and judgment, the Veteran experienced ongoing significant depression associated with his PTSD.  His depression and other PTSD symptoms were marked intermittently by alcohol use, rage, anger, personality changes, irritation, a sense of hopelessness and worthlessness, lack of motivation, lack of interest in doing things he previously enjoyed, self-criticalness, guilt, pessimism, anxiety, sleep impairment, being tired most of the time, and loss of appetite.  A couple of times he directed foul language at VA employees.  The Veteran's thinking was impaired to the extent that he was found to have memory impairment at times and a lack of concentration.  He also reported some confusion in his December 2009 statements.  His judgment was impaired in that he frequently voiced that he did not care about anything and that there were not a lot of reasons for him to be around.  The Veteran did not have any suicide attempts, but was considered at high risk for suicide in July 2012 when his horse died.  He also was found to have several risk factors for suicide when he called VA's suicide hotline in October 2009 and July 2010.  In addition, the Veteran had intermittent passive thoughts of suicide.  Although he had some periods with improved symptoms and fair functioning, those periods were relatively short.  Indeed, VA treatment records from November 2012 to November 2015 include reports from the VA National Suicide Prevention Hotline which show the Veteran called the crisis line in February 2015, March 2015, June 2015, July 2015, and August 2015.  His complaints included loneliness and reports of suicidal ideations but no plans because he does not want his animals left alone.  

There also is evidence of significant social impairment and isolation.  The Veteran had been divorced since 1973, had no relationships during the appeal period, had no children, and had only one sister, but was not close to her and saw her only on Christmas, if that.  He lived alone in the country and was "virtually living like a hermit."  His only relationships were with the veterans in his PTSD classes and some acquaintances.  He avoided people and went two weeks without talking to anyone.  He went shopping at night when other people were asleep.  

Although the Veteran retired after 30 years of work in 2001, the October 2009 VA examiner found the Veteran's symptoms of PTSD were severe enough to interfere significantly with his occupational functioning.  In addition, the June 2012 VA examiner found the Veteran's symptoms caused clinically significant distress or impairment in occupational functioning.

The Board finds that the Veteran's symptoms result in total occupational impairment, and that his symptoms more nearly result in total social impairment.  Thus, the Board finds that the Veteran is entitled to a 100 percent rating for the entire appeal period.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.7 (2015).

	(CONTINUED ON NEXT PAGE)










ORDER

Subject to the laws and regulations governing payment of monetary awards, a disability rating of 100 percent for PTSD is granted effective July 15, 2009. 


	
______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


